United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
         IN THE UNITED STATES COURT OF APPEALS
                                             August 21, 2007
                  FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-30436
                            Conference Calendar


RAYMOND SIMMONS

                                         Plaintiff-Appellant

v.

MAX MALONE, THOMAS REEH; ARDIS CASH; LARRY ENGLISH; NORMAN
MCMILLAN; GARY LOFTIN; REX SCOTT; COURT OF APPEAL 2ND
CIRCUIT; JUDGE WILLIAMS; JUDGE CARAWAY; J J MOORE; LOUISIANA
STATE SUPREME COURT; PASCAL CALOGERO; CATHERINE KIMBALL;
BARNETTE JOHNSON; JEFFREY VICTORY; CHET TRAYLOR; JEANETTE
KNOLL; JOHN WEIMER

                                         Defendants-Appellees


                Appeal from the United States District Court
                   for the Western District of Louisiana
                          USDC No. 5:06-CV-200


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
     Raymond Simmons appeals the dismissal of his civil rights action under
42 U.S.C. § 1983. The district court dismissed Simmons’s complaint as barred
by the Rooker/Feldman doctrine. See Rooker v. Fidelity Trust Co., 263 U.S. 413


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-30436

(1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).
Under the Rooker/Feldman doctrine, “lower federal courts lack [subject-matter]
jurisdiction to review state court judgments when the constitutional claims are
‘inextricably intertwined’ with [a] challenged state court judgment.” Richard v.
Hoechst Celanese Chem. Group, Inc., 355 F.3d 345, 350 (5th Cir. 2003) (citing
Feldman, 460 U.S. at 483 n.16).
      On appeal, Simmons does not address the dismissal of his case under the
Rooker/Feldman doctrine. When an appellant fails to identify any error in the
district court’s analysis, it is the same as if the appellant had not appealed that
issue. Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987). Simmons’s appeal is without arguable merit and is frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Because the appeal is
frivolous, it is DISMISSED. See 5TH CIR. R. 42.2.
      Simmons’s motion for an expedited decision is DENIED.




                                        2